Carro and Silverman, JJ.,
dissent in a memorandum by Silverman, J,, as follows: We would modify the judgment appealed from to reduce the sentence to time served and otherwise affirm the conviction. We agree with much of what the majority says. However, the clerk’s warning was inadequate; it was that a minimum could be imposed; it did not say that a minimum and a maximum could be imposed, each greater than the promised maximum. It is clear that we cannot restore the status quo. The defendant has essentially served the sentence promised. To remit him to his remedy of a plea of not guilty and trial leaves him in the situation where the State has had the benefit of defendant’s performance, but the defendant has not had the benefit of the State’s promise. As the Court of Appeals said in People v McConnell (49 NY2d 340, 349): “If the State can hold a defendant to an agreed sentence rather than allow vacation of the plea when it would otherwise be prejudiced, a defendant in the converse position may be entitled to no Jess.” In Palermo v Warden, Green Haven State Prison (545 F2d 286), the District Attorney apparently promised the defendant, then serving a term of up to 25 years for an unrelated robbery, parole after one *566year for returning several million dollars of stolen jewelry. The jewelry was returned. The Parole Board refused to grant the parole. The District Attorney’s promise of parole was of course beyond his powers. If the promise had been carried out, the defendant would have been released and his parole board supervision would have expired by the time the case came to the United States District Court. The District Court ordered defendant’s unconditional release. The Court of Appeals said (p 297): “We cannot conclude that the district court erred in determining that specific performance was the proper remedy in this case. Palermo had already been incarcerated for the entire promised prison sentence and parole term. Remand for withdrawal of the guilty plea would indeed have been meaningless, as the court below found.” The present case, we think, is in principle quite close to that situation. As it is impossible to restore defendant substantially to the position he was in before he made his plea, we think the integrity of the plea bargaining process requires that the promise be specifically performed.